20 Cal. App. 2d 220 (1937)
CATHERINE M. CAULFIELD, Appellant,
v.
MARKET STREET RAILWAY COMPANY (a Corporation) et al., Respondents.
Civ. No. 10205. 
California Court of Appeals. First Appellate District, Division One.  
April 6, 1937.
 Vincent W. Hallinan, F. Bruce McMullen, William F. Herron, John K. Hagopian and Carey Van Fleet for Appellant.
 William M. Abbott, Walter H. Linforth and William M. Cannon for Respondents.
 The Court.
 Appeal by the plaintiff in an action for personal injuries from a judgment entered in her favor in the sum of $400. *221
 The trial court denied her motion for a new trial, one of the grounds of which was the inadequacy of the award.
 She alleged that she fell from a moving street car which was negligently operated by defendant company, and suffered certain physical injuries.
 There was a conflict in the testimony as to the nature and extent of her injuries; and from that adduced by the defendant the jury was justified in finding that they were not serious or permanent.
 [1] It was testified that she lost time from her employment and incurred liability for hospital care and the services of physicians and nurses, the aggregate of the amounts claimed exceeding the judgment. While amounts agreed to be paid for services are some evidence of their reasonable value (Dewhirst v. Leopold, 194 Cal. 424 [229 P. 30]; Davis v. Fyfe, 107 Cal. App. 281 [290 P. 468]), this is not conclusive (Zimmer v. Kilborn, 165 Cal. 523 [132 P. 1026, Ann. Cas. 1914D, 368]), and the same rule applies as to expert opinion as to value. (10 Cal.Jur., Evidence, sec. 125, p. 842; Nichols Applied Evidence, vol. 5, p. 4584.) Nor was the jury compelled to conclude from plaintiff's testimony as to the time lost from her employment that this was the necessary result of her injuries. (Code Civ. Proc., sec. 2061.)
 [2] In view of all the testimony we cannot say that the award was inadequate. Nor, as urged by the defendants, does it follow from the order denying the motion for a new trial that the trial court was of the opinion that the evidence was insufficient to prove negligence. (Dreyer v. Cyriacks, 112 Cal. App. 279 [297 P. 35]; Muench v. Gerske, 139 Cal. App. 438 [34 PaCal.2d 198].) There was sufficient evidence on the latter issue to go to the jury, and their conclusion is fairly supported.
 The judgment is affirmed.